Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 12, 2016

                                       No. 04-16-00113-CV

   Richard RAMOS, Individually and D/B/A Green Energy of SA and Green Energy of San
                                       Antonio,
                                      Appellants

                                                 v.

                                        Carol BURROWS,
                                             Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-04008
                             Honorable Larry Noll, Judge Presiding

                                          ORDER
        On March 3, 2016, appellant filed his notice of appeal. On April 7, 2016, the court
reporter responsible for preparing the reporter’s record in this appeal filed a notification of late
record, stating that the appellant has failed to pay the balance due for the preparation of the
reporter’s record.

         We, therefore, ORDER appellant to provide written proof to this court within fourteen
days of the date of this order that the balance due on the reporter’s fee has been paid. If appellant
fails to respond within the time provided, appellant’s brief will be due within thirty days from the
date of this order, and the court will only consider those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court